DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9, and 11-15 are allowed.
Regarding claim 1, the prior art of record does not disclose, alone or in combination:
A linear actuator system comprising: a casing that contains a moveable shaft that is moved by a motor in response to a drive signal and is coupled to an encoder that determines movement of the shaft and forms part of a control loop that adjusts the drive signal so as to ensure accurate positioning of the shaft; a temperature sensor mounted in association with the shaft for producing a temperature signal indicative of instantaneously measured temperature of the shaft; and a temperature compensator responsive to the measured temperature for generating a negative or positive offset for correcting the drive signal so as to move the shaft to a position that is corrected for instantaneous expansion or contraction of the shaft owing to departures of the shaft's actual temperature from a known baseline temperature; wherein: the motor advances the shaft forward or backward and is configured for coupling to a driven mechanism that is external to the actuator; the encoder is a linear encoder that includes a reading head and scale and determines an actual instantaneous position of the shaft; the shaft is anchored at one end to the reading head; and the temperature compensator is responsive to a known geometry of the shaft for generating said offset, an output of the encoder is fed to an input of a first subtractor that produces at an output thereof an encoder difference signal; the output of the temperature compensator is coupled to a negative input of the first subtractor; the temperature compensator is responsive to the instantaneous temperature of the shaft as measured by the temperature sensor for determining a compensation signal, 2which when fed to the first subtractor produces a corrected encoder difference signal that takes into account the fact that the shaft has expanded or contracted from a nominal baseline length as established at a known baseline temperature according to whether the instantaneous temperature of the shaft is higher or lower than the baseline temperature; the corrected encoder difference signal is fed to a proportional-integral-derivative controller (PID) controller, which continuously calculates an error value E(t) as the difference between a desired driver signal and the corrected encoder difference signal and minimizes the error over time by adjustment of a control variable u(t), corresponding to the position of the motor shaft to a new value determined by a weighted sum:

    PNG
    media_image1.png
    50
    267
    media_image1.png
    Greyscale

where Kp, Ki and Kd are all non-negative and denote the coefficients for the proportional, integral, and derivative terms, respectively.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose, alone or in combination:
A linear actuator system comprising: a casing that contains a moveable shaft that is moved by a motor in response to a drive signal and is coupled to an encoder that determines movement of the shaft and forms part of a control loop that adjusts the drive signal so as to ensure accurate positioning of the shaft; a temperature sensor mounted in association with the shaft for producing a temperature signal indicative of instantaneously measured temperature of the shaft; and a temperature compensator responsive to the measured temperature for generating a negative or positive offset for correcting the drive signal so as to move the shaft to a position that is corrected for instantaneous expansion or contraction of the shaft owing to departures of the shaft's actual temperature from a known baseline temperature; wherein: the motor advances the shaft forward or backward and is configured for coupling to a driven mechanism that is external to the actuator; the encoder is a linear encoder that includes a reading head and scale and determines an actual instantaneous position of the shaft; the shaft is anchored at one end to the reading head; and the temperature compensator is responsive to a known geometry of the shaft for generating said offset, an output of the encoder is fed to an input of a first subtractor that produces at an output thereof an encoder difference signal; the output of the temperature compensator is coupled to a negative input of the first subtractor; the temperature compensator is responsive to the instantaneous temperature of the shaft as measured by the temperature sensor for determining a compensation signal, 2which when fed to the first subtractor produces a corrected encoder difference signal that takes into account the fact that the shaft has expanded or contracted from a nominal baseline length as established at a known baseline temperature according to whether the instantaneous temperature of the shaft is higher or lower than the baseline temperature; the corrected encoder difference signal is fed to a proportional-integral-derivative controller (PID) controller, which continuously calculates an error value E(t) as the difference between a desired driver signal and the corrected encoder difference signal and minimizes the error over time by adjustment of a control variable u(t), corresponding to the position of the motor shaft to a new value determined by a weighted sum:

    PNG
    media_image1.png
    50
    267
    media_image1.png
    Greyscale

where Kp, Ki and Kd are all non-negative and denote the coefficients for the proportional, integral, and derivative terms, respectively.
In the examiner’s opinion, this is a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846